318 S.W.3d 795 (2010)
Ivan DIZDAR, Appellant,
v.
CITY OF ST. LOUIS, Respondent.
No. ED 93721.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Thomas A. Connelly, St. Louis, MO, for appellant.
Christine Hodzic, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Ivan Dizdar appeals from the trial court's judgment in this action for tortious injury to a structure. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1).